Citation Nr: 1507820	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-34 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral spondylolysis fifth lumbar vertebra/first sacral vertebra with or without spondylolisthesis, status post decompression laminectomy and posterolateral spinal fusion at fifth lumbar vertebra/first sacral vertebra with hardware.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1973 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Regional Office (RO) in Montgomery, Alabama, that granted service connection for this disability and assigned a 20 percent rating, effective January 23, 2004.  The Veteran timely appealed this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A review of the record shows that the Veteran requested a travel board hearing when the RO received his substantive appeal, VA Form 9, in September 2009.  It appears that the RO sent the Veteran letters in October 2009, August 2011, August 2014, and November 2014.  In each letter, the Veteran was advised that he had been placed on a list for an upcoming hearing.  For reasons unclear to the Board, however, no hearing was held and there has been no indication that the Veteran withdrew this request.  As such, in order to afford the Veteran due process, the hearing must be conducted.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO at the earliest opportunity. 

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




